Citation Nr: 1701935	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Service connection for skin rash, to include as to due to herbicide exposure.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia.  The Pittsburgh, Pennsylvania, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran requested a hearing before the Board, and this hearing was scheduled for June 2014; however, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, the request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2016).

This matter was most recently before the Board in July 2014, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a VA examination with opinion with respect to the etiology of the current skin disorder.  The Board finds that there has not been substantial compliance with the July 2014 Board Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, there is no need to remand the case for an adequate opinion, and no prejudice to the Veteran because the Board is granting the benefit sought on appeal (service connection). 

A July 2009 VA Form 21-22 shows that the Veteran was represented by an attorney.  In an April 2016 correspondence, VA notified the Veteran that the representative is no longer accredited to represent claimants in claims before VA.  The Veteran did not appoint another representative; therefore, the Veteran is unrepresented in this appeal.


FINDINGS OF FACT

1. The Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.

2. The Veteran has a current skin disability of seborrheic dermatitis.

3. The Veteran had symptoms of seborrheic dermatitis during active service. 

4. The current seborrheic dermatitis had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for seborrheic dermatitis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In this case, the Board is granting service connection for skin rash (diagnosed as seborrheic dermatitis), which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection for Skin Rash

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Veteran contends that service connection is warranted because he has skin rash as a result of in-service herbicide exposure while serving in Vietnam.  See June 2009 claim statement.  The Veteran stated that he had skin rash while he was in Vietnam.  The Veteran's representative suggested that the rash could be chloracne.  See March 2011 RO hearing transcript.  The Veteran's spouse wrote that, shortly after returning from Vietnam, the Veteran started to have skin eruptions of itchy rashes with blackheads on the face and upper body and that he uses an over-the-counter antiseptic for treatment, which helps reduce the rash but does not cure it.  See May 2011 spouse statement.  

The Veteran is presumed to have been exposed to herbicides in service.  See 
38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016); VAOPGCPREC 27-97; see also Haas v. Nicholson, 20 Vet. App. 257 (2006).  The record reflects that the Veteran has received the Combat Infantryman Badge for service in Vietnam.  Additionally, the Veteran has provided multiple service member statements showing that he had service in Vietnam. 

The Board finds that the Veteran has a current skin disability.  The January 2016 VA examination report shows a diagnosis of seborrheic dermatitis.

The Board also finds that the evidence is in relative equipoise on the question of whether the current seborrheic dermatitis began in service, that is, whether seborrheic dermatitis was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that he has had a recurrent rash since service in Vietnam.  The Veteran's spouse reported that, shortly after returning from Vietnam, the Veteran started to have skin eruptions of itchy rashes with blackheads on the face and upper body and that he uses an over-the-counter antiseptic for treatment, which helps reduce the rash but does not cure it.  See May 2011 spouse statement.  The Veteran and spouse are competent to report skin disorder symptoms that the Veteran experiences at any time.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The Board also finds the above-referenced reports of skin symptoms in service and after service separation to be credible.  The record shows no evidence of diagnosis, complaints, or treatment for a skin disorder during service.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The evidence weighing against a finding of in-service onset of seborrheic dermatitis includes the September 1968 service separation examination report which shows a normal clinical evaluation of the skin, and the concurrent report of medical history which shows that the Veteran denied current symptoms and a history of skin disease.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current seborrheic dermatitis began during service, that is, seborrheic dermatitis was directly incurred in service.  38 C.F.R. 
§ 3.303(a), (d).  

The Board notes that the record contains a January 2016 VA negative nexus opinion with respect to the relationship between a skin disorder and active service; however, because the weight of the evidence shows that seborrheic dermatitis began during service, so was incurred in service, a medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of seborrheic dermatitis symptoms rather than on a relationship (or nexus) between the current seborrheic dermatitis and active service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for seborrheic dermatitis is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for seborrheic dermatitis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


